DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 02-17-2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5-11, 22, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laakso ‘482 (US 5,232,482) in view of Kuster ‘263 (US 5,352,263) and Black ‘558 (US 1,999,558).
Regarding claim 11, Laakso ‘482 teaches:
a cooling frame (ring mould 10, carrier 11)
a station configured to blow air onto two main faces of a bent glass sheet to impart rapid cooling of a skin of the bent glass sheet forming the two main faces at a rate of cooling of at least 15°C/second (quenching station 8; column 3, line 48-column 4, line 2; Fig. 9 - wherein the glass is cooled by about 400°C from about 780 s to about 800 s, which is a rate of about 20°C/s; It is also noted that )
the cooling frame comprises a support track for the bent glass sheet (ring mould 10; column 2, lines 33-36).
Laakso ‘482 is silent regarding air blowing boxes being adapted to supply air flow onto the two main faces of the bent glass sheet, and regarding a removable bearing piece that, in a bearing position and during cooling of the bent glass sheet with said air blowing boxes, bears on a top face of the bent glass sheet and at a periphery thereof.
In analogous art of cooling bent glass sheets, Kuster ‘263 suggest cooling a bent glass sheet with air-blowing boxes (plenums 17, 18) configured to blow air onto two main faces of a bent glass sheet and adapted to supply air flow onto two main faces of a bent glass sheet to impart cooling of a skin of a bent glass sheet forming the two main faces while the bent glass sheet is on a cooling frame (column 3, lines 6-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Laakso ‘482 by utilizing air blowing boxes, as suggested by Kuster ‘263, to blow air onto the two main face of the bent glass sheet and supply air flow onto the two main faces of the bent glass sheet to impart cooling of the skin of the bent glass sheet forming the two main faces as a known structure for cooling two main faces of a bent glass sheet while the bent glass sheet is on a cooling frame.
In analogous art of cooling bent glass sheets, Black ‘558 suggests a cooling frame for cooling a bent glass sheet (apparatus in Figs .1-7; p. 1, right column, lines 48-52) which comprises a support track for the bent glass sheet (rods 6, bars 7) and a removable bearing piece that, in a bearing position and during cooling of the bent glass sheet, bears on a top face 
In the combination of Laakso ‘482, Kuster ‘263, and Black ‘558 as described hereinabove, the air-blowing boxes would be adapted to supply air flow onto the two main faces of the bent glass sheet when the removable bearing piece is in the bearing position since Black ‘558 suggests that the removable bearing piece remains in place during cooling.
Regarding claim 2, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above.  Black ‘558 further suggests the bearing piece can pass into a separated position by being moved away from the sheet so as not to be located above the sheet when seen from above (e.g., when bent glass sheet 8 is on bars 7, member 12 can be retracted to the outer position via movement of side bars 9, as in Fig. 2, or via movement of end members 16 and 17, as in Fig. 7), which allows for placement and removal of the glass sheet from the cooling frame. 
Regarding claim 3, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above.  Black ‘558 further suggests the removable bearing piece rotates about a fixed axis in order to pass from the bearing position to the separated position and vice versa (axis of pivot points 10/18/19, Figs.1-3, 5-7), which allows for placement and removal of the glass sheet from the cooling frame.
Regarding claim 5, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above.  Black ‘558 further suggests the bearing piece bears on the sheet at one corner thereof (one of the members 12 on the end of one of the pipes 11, Figs. 1, 3, 6).
Regarding claim 6, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above.  Black ‘558 is silent regarding a specific pressure exerted by the bearing piece.  However, Black ‘558 describes that the members 12 should exert pressure on the glass sheet sufficient to prevent warping of the corners of the sheets (p. 2, left column, lines 10-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Laakso ‘482, Kuster 263, and Black ‘558 by determining the optimum or workable pressure to be exerted by the bearing piece to achieve the desired prevention of warping of the corners of the sheets, as suggested by Black ‘558, and making the apparatus capable of exerting such pressure. 
Regarding claim 7, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above. Black ‘558 is silent regarding the bearing piece bearing on an area in the range from 0.2 to 20 cm2.  However Black ‘558 states that the purpose of the bearing piece is to prevent warping of the corners of the sheet by being in contact with the top of the glass sheet (p. 2, left column, lines 10-57; Figs. 2-7).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Laakso ‘482, Kuster 263, and Black ‘558 by determining the optimum or workable bearing area to achieve the desired prevention of warping of the corners of the sheets, as suggested by Black ‘558.
Regarding claims 8 and 9, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above. Black ‘558 further suggests the bearing piece bears on the top face of the sheet in a region between an edge of the glass and three centimeters form the edge of the glass, and the bearing piece bears in a region between the edge of the glass sheet and one centimeter from the edge of the glass on the top face of the sheet (Figs. 2, 4, 5, 7, wherein the member 12 bears on a region from the edge of the glass sheet and inwards at least in the bent glass position).
Regarding claim 10, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above. Black ‘558 further suggests the cooling frame further comprises another removable 
Regarding claim 22, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above. Black ‘558 further suggests the cooling frame comprises four removable bearing pieces, each acting on a different location at the periphery of the glass sheet (the figures illustrate eight separate members 12, Figs. 1, 3, 6).
Regarding claim 27, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above. Black ‘558 further suggests the cooling frame further comprises another removable bearing piece that, in a bearing position and during cooling of the sheet, bears on the top face of the sheet and at the periphery thereof, wherein the removable bearing piece and the other removable bearing piece bear on the sheet at two different corners thereof (the figures illustrate four separate members 12 located at corners of the sheet, Figs. 1, 3, 6). Laakso ‘482 and Kuster ‘263 suggest cooling by air blowing as described above.
Regarding claim 28, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above. Black ‘558 further suggests the removable bearing piece (members 12 collectively) includes a plurality of fingers that bear on the top face of the sheet during cooling of the sheet (the eight separate members 12 constitute a plurality of fingers, Figs. 1, 3, 6).
Regarding claim 29, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above. Black ‘558 further suggests the removable bearing piece is attached to a shaft that extends along a fixed axis, said shaft being out of contact with the glass sheet when the removable piece is in the bearing position (rod 10, Figs. 1, 2, 6; p. 1, right column, lines 14-16).  Black ‘558 does not explicitly state if rods 10 are rotatable. However, as can be seen in the figures, since bars 9 are connected to rods 10 and bars 9 rotate around the axis defined by rods .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laakso ‘482 (US 5,232,482), Kuster ‘263 (US 5,352,263), and Black ‘558 (US 1,999,558) in view of Cortes ‘574 (US 4,892,574).
Regarding claim 4, Laakso ‘482 and Black ‘558 suggest the bearing piece as described above, but are silent regarding the bearing piece being removable under the action of a cylinder.  In analogous art of glass bending frames, Cortes ‘574 suggests a frame for supporting a glass sheet and a removable bearing piece that bears on a top face of the sheet and at a periphery thereof, and further that the bearing piece is removable under the action of a cylinder (shaft 37 with pneumatic rotor 35; column 7, lines 61-68) which automates movement of the bearing piece.  The bearing piece of Cortes ‘574 is moved about a pivot point, as is the bearing piece suggested by Black ‘558 (p. 1, right column, lines 14-25).  It would have been obvious to one of .

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laakso ‘482 (US 5,232,482), Kuster ‘263 (US 5,352,263), and Black ‘558 (US 1,999,558) in view of Shelby ’97 (Shelby, James E. Introduction to Glass Science and Technology. Cambridge, UK, The Royal Society of Chemistry, 1997. pp. 187-189.).
Regarding claim 30, Laakso ‘482 is silent regarding the rate of cooling being at least 30°C/second.  In analogous art of glass strengthening, Shelby ’97 suggests that the rate of cooling glass is a result effective variable because it may be altered in order to optimize the magnitude of compressive stress generated in the glass for strengthening the glass (“Strengthening of Glass”, first two paragraphs).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Laakso ‘482, Kuster ‘263, and Black ‘558 by optimizing the rate of cooling for the benefit of optimizing the magnitude of compressive stress generated in the glass for strengthening the glass, as suggested by Shelby ’97.

Response to Arguments
Applicant's arguments filed 02-17-2021 have been fully considered but they are not persuasive. 
Arguments are summarized as follows:  Black does not teach the limitations of claim 29 because stop members 12 of Black are not attached to the rod 10 of Black.
Response:  Stop members 12 of Black are connected to rods 10 via bars 9.  As described in the rejections of claim 29 above and previously, either bars 9 rotate with respect to rods 10, or rods 10 rotate with respect to angles 1, either option of which would be obvious to try.  In the case that rods 10 rotate with the movement of bars 9 and stop members 12, then the limitations of claim 29 are met.
Applicant’s remaining arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741